Citation Nr: 0025080	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  92-55 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right great toe disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
March 1946 and August 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  Entitlement to service connection for a skin disorder and 
right great toe disorder was previously denied by the Board 
in a June 1991 decision.  Service connection for a right 
great toe disorder was denied because no evidence indicated 
any current disorder.  Service connection for a skin disorder 
was denied because no evidence indicated that a skin disorder 
was incurred in or was related to service.

3.  The evidence added to the record since the June 1991 
Board decision does not include any additional, competent 
evidence bearing directly and substantially on the issue of 
inservice incurrence of a skin disorder.

4.  The evidence added to the record since the June 1991 
Board decision includes medical evidence bearing directly and 
substantially on the issue of a current right great toe 
disorder.
5.  The preponderance of the evidence is against a finding 
that a disability of the right great toe was incurred or 
aggravated in service.


CONCLUSIONS OF LAW

1.  The June 1991 Board decision denying a claim for 
entitlement to service connection for a skin disorder and a 
right great toe disorder is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).

2.  Evidence received since the June 1991 Board decision is 
not new and material as to the issue of entitlement to 
service connection for a skin disorder and, thus, that issue 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  Additional evidence received since the June 1991 Board 
decision is both new and material as to the issue of 
entitlement to service connection for a right great toe 
disorder; that claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

4.  The claim of entitlement to service connection for a 
right great toe disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  A disability of the right great toe was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Regulatory background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110  (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1999).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires that the evidence show the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d)  (1999).  Entitlement to service 
connection may also be granted for a chronic disability.  
However, that disability must either be shown to be chronic 
in service or there must be evidence of a continuity of 
symptomatology sufficient to show that a condition noted in 
service was a chronic condition.  38 C.F.R. § 3.303(b) 
(1999).

In this case, the record shows that the veteran was 
previously denied entitlement to service connection for a 
right great toe disorder and a skin disorder by the Board in 
a June 1991 decision.  That decision is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  In the 
current claim on appeal, the veteran again requested 
entitlement to service connection for a right great toe 
disorder and skin disorder.  Thus, he is seeking to reopen 
his previously and finally denied claim for service 
connection for those disorders.

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is evidence that 
has "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1999).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  
Manio, 1 Vet. App. at 145.

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283; Manio, 1 Vet. App. at 145.  
However, in Hodge v. West, the United States Court of Appeals 
for the Federal Circuit held that this third element for new 
and material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.

Once new and material evidence has been presented, the Board 
must then determine if a claim is well grounded.  If so, then 
it shall reopen the claim and evaluate it on the merits.  
Elkins v. West, 12 Vet. App. 209 (1999).


II.  Evidence

a.  Evidence considered by the Board in its June 1991 
decision

In 1991, the Board considered the veteran's service medical 
records.  These records show that his skin and feet were 
normal at the time of entry into his initial period of 
service, according to a September 1944 induction medical 
examination report.  Inservice medical records show no 
treatment for any foot or skin disorders.  His feet and skin 
status were reported as normal on his March 1946 separation 
medical examination report.  Similarly, the veteran's August 
1950 induction medical examination report pertaining to his 
second period of active service notes no foot or skin 
problems.  A November 1951 outpatient note indicates that he 
was seen with a tongue blade splint on the plantar surface of 
his foot.  A November 1951 separation medical examination 
report notes no skin or foot defects; physical examination 
was normal.

Subsequent to service, VA medical records dated in July and 
August 1952 reflect, as medical history provided by the 
veteran, that he fractured his toe 9 months prior when an 
engine plate dropped on it.  Physical examination revealed no 
orthopedic findings.  Skin examination revealed tinea pedis, 
tinea versicolor, and folliculitis acneform of the shoulder, 
neck, and chin.  The veteran indicated that he contacted 
fungus of the feet in 1945 in service, which later spread to 
his hands, chest, and back.

During a January 1953 personal hearing, the veteran testified 
that he was treated during service for a skin condition of 
the feet in 1945 and of the hands in 1951.

During an April 1990 personal hearing, the veteran testified 
that he fractured his right great toe in 1950 during active 
duty when a 100-pound plate fell on it.  Treatment consisted 
of a splint and pain medication.  He stated that he remained 
on duty and, after the injury healed, had no problems or 
complications with the toe.  He reiterated that he incurred a 
skin condition during service.

b.  Newly-submitted evidence

A March 1991 private physician letter states that the veteran 
was seen for several medical problems since 1982, including 
fungus of the feet, hands, and nails.  It was noted that he 
had gouty arthritis of the right great toe, as well as the 
left ankle.  His right toenail was removed on or about 1986.

A May 1989 VA outpatient note shows complaints of foot pain, 
fungus, and growths.  Assessment was calluses and 
hypertrophic nails.  An August 1989 VA podiatry consultation 
record shows diagnosis of onychomycosis and tinea pedis.  A 
September 1989 VA outpatient note shows that the veteran was 
seen for tinea pedis of the right great toe.  A May 1990 note 
indicates that he was status post nail excision of the right 
great toe.  A June 1990 record shows that he had calluses, 
hammer deformity, onychomycosis, and tinea pedis of the right 
great toe.  A May 1991 VA outpatient note indicates that the 
veteran had gout of the right great toe.  X-rays revealed 
mild degenerative changes.  February and April 1992 VA notes 
indicate complaints of right toe pain since removal of the 
toenail.  

During a May 1992 Board hearing, the veteran reiterated his 
assertions of fracturing his right great toe and incurring a 
fungus infection of the skin in service.  He testified to 
post-service medical treatment of these problems, but that 
records of that treatment were not available.

An August 1992 VA medical record shows that the veteran 
wanted referral for removal of a painful toenail.

A November 1992 VA examination report shows that the 
veteran's claims file was not provided for review.  Physical 
examination revealed a surgical absence of a right great 
toenail.  There was no deformity of the toenail bed.  
Dorsiflexion of the right toe was to 0 degrees, whereas the 
left great toe had dorsiflexion to 60 degrees.  Plantar 
flexion was to 25 degrees, bilaterally.  There was no 
tenderness of the right toe and no tinea pedis.  X-rays 
revealed mild degenerative changes of the right great toe 
with subchondral sclerosis and mild hallux valgus deformity.  
Diagnosis was "history of contusion of right great toe with 
functional residual as noted."

A July 1994 VA examination report indicates complaints of a 
rash of the feet and back, especially in the summer.  
Physical examination of the trunk revealed no dermatological 
abnormalities, except for some mild tinea cruris.  The feet 
had thickening of the toenails, compatible with 
onychomycosis.  There was an absence of a right great 
toenail.  Interdigital spaces had some desquamation, but no 
maceration.  Plantar aspects of the feet were dry.  Diagnosis 
was mild tinea cruris, onychomycosis, and tinea pedis.

A September 1995 VA examination report shows that the veteran 
had faint pulses of the feet.  He had moderate bilateral pes 
planus.  The 5th right metatarsal bone had a moderately 
severe callus.  There was minimal hallux valgus, bilaterally.  
The toes had a full range of motion.  Diagnosis was "status 
following fracture of right big toe."  X-rays revealed 
degenerative changes, cortical sclerosis, and irregularity of 
the 1st metatarsal and proximal end of 4th and 5th metatarsal.  
An April 1996 addendum includes X-rays of the left foot, 
which reveal degenerative changes of the 1st metatarsal and 
hallux valgus deformity.  The examiner opined that X-rays of 
the right foot revealed no residuals of an old injury to the 
great toe.  There was mild degenerative joint disease, but 
the left great toe had the same pathology.  The examiner 
concluded that there were no findings or signs of a 50-year 
old injury to the right great toe.

III.  Analysis

a.  Skin disorder

As stated above, the veteran is seeking to reopen a claim for 
entitlement to service connection for a skin disorder.  The 
claim may be reopened only if the Board finds that new and 
material evidence has been submitted.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) (Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented and, before the claim is 
reopened, the Board must find new and material evidence).

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283.  Initially, the Board finds almost all of the 
additional evidence submitted by the veteran is "new" in 
that it was not before the Board at the time of its prior 
final denial.  However, the additional evidence must also be 
"material" to the issue at hand to satisfy the Manio test.  
In this case, the Board denied the veteran's claim for 
service connection in 1991 because it found no evidence that 
any current skin disorder was incurred or aggravated in 
service.  Therefore, the additional evidence is considered 
"material," only if it is pertinent to the issue of 
inservice incurrence of a skin disorder.  It is not.  The 
newly-submitted evidence in this case merely shows that the 
veteran was treated for skin problems during the time period 
from 1989 to 1994, with a private physician letter suggesting 
treatment as far back as 1982.  None provides competent 
evidence of inservice incurrence of a skin disorder, or 
relates any current condition to service.

The claims file contains lay statements from the veteran to 
the effect that he had a skin disorder in service.  However, 
these contentions are not competent evidence for purposes of 
establishing a nexus between any inservice skin problems and 
the current tinea cruris, tinea pedis, onychomycosis, or 
other diagnosed skin disorder.  The veteran is not shown to 
have the medical expertise to render such a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, his assertions cannot be considered new and 
material evidence for purposes of reopening his claim.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993) (lay assertions of 
medical causation cannot serve as a predicate to reopen a 
claim under 38 U.S.C.A. § 5108); see also Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).

After careful review of the record, the Board finds that 
competent evidence of inservice incurrence of a skin disorder 
is still not of record.  As such, no new and material 
evidence has been submitted to reopen the veteran's claim for 
entitlement to service connection for a skin disorder.  
Therefore, the claim is not reopened.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999).

Even though evidence is not found to be new and material, VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted to reopen 
a claim through the presentment of new and material evidence.  
See Graves v. Brown, 9 Vet. App. 172 (1996) (per curiam) 
(citing Robinette v. Brown, 8 Vet. App. 69 (1995)).  In this 
case, the RO fulfilled its obligation under section 5103(a) 
in the statement/supplemental statements of the case in which 
the veteran was informed that the reason for the denial of 
his claim was that no new and material evidence had been 
submitted.  Moreover, unlike the situation in Graves, the 
veteran has not put VA on notice of the existence of any 
specific, particular piece of evidence that might be relevant 
and probative to this claim.

b. Right great toe disorder

(i)  New and material evidence

In regard to entitlement to service connection for a right 
great toe disorder, the Board finds that new and material 
evidence has been presented.

In June 1991, the Board denied the veteran's claim for 
entitlement to service connection for a right great disorder 
because it found no evidence that he had such a disorder.  
Subsequent to the Board's decision, competent evidence has 
been submitted suggesting that the veteran currently has a 
disability of the right great toe.  This evidence includes 
the following:  (1) the March 1991 private physician letter 
indicating that the veteran had gout of the right great toe; 
(2) the May 1991 X-rays revealing degenerative joint disease 
of the right great toe; and (3) the November 1992 VA 
examination report stating that the veteran had a lack of 
dorsiflexion of the right great toe.  For purposes of 
determining new and material evidence, the credibility of 
this evidence is presumed.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999) (citing Evans v. Brown, 9 Vet. App. 273 
(1996)).

(ii)  Well grounded claim

Since new and material evidence has been presented, the Board 
must determine if the veteran's claim for service connection 
is well grounded before it may evaluate it on the merits.  
Elkins v. West, 12 Vet. App. 209 (1999).  The law provides 
that "a person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection for 
disability is well grounded when there is (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. 498, 506  (1995).  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown,  5 Vet. App. 91, 92-93 (1993) (for some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient; however, where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnosis, competent medical evidence is required to satisfy 
the second element of a well grounded claim).

In this case, after review of the claims file, the Board 
finds that the veteran's claim for service connection for a 
right great toe disorder is well grounded.  The claims file 
contains evidence of a current disability, as noted above.  
It also contains evidence of an inservice injury; service 
medical records show that the veteran had a tongue splint on 
his foot in November 1951.  Although that record does not 
indicate that the toe was fractured, nor even which foot was 
affected, the Board finds it plausible that the right great 
toe was affected, especially in light of the veteran's 
repeated lay statements that a heavy engine plate fell on his 
right great toe in service.  He is competent to testify to 
that occurrence.  Finally, the Board finds some evidence 
suggesting that current right great toe disability is related 
to service.  The November 1992 VA examination report states 
that his right toe has a "functional residual" of a 
contusion, and the September 1995 VA examination report 
indicates that he was "status following fracture of right 
big toe."  Overall, all of the elements of a well-grounded 
claim are met.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 
at 506.

(iii)  Merits analysis

Because the claim is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); Murphy, 
1 Vet. App. 78 (1990).  Here, the Board finds that the RO 
made numerous attempts to obtain all VA and private medical 
records that the veteran indicated were available.  No other 
records of probative value that may be obtained and which 
have not already been associated with the claims folder are 
available.  The veteran also provided testimony in support of 
his claim during a personal hearing before the Board.  The 
Board recognizes that the Board member who conducted that 
hearing is retired.  However, in a July 1995 Board remand, 
the Board instructed the RO to provide the veteran with the 
opportunity to appear for another Board hearing.  It also 
instructed the RO to attempt to obtain additional medical 
evidence, if available, and to schedule the veteran for VA 
examination.  The veteran underwent the requested VA 
examination and, in an August 1995 statement, indicated that 
he did not wish to attend another personal hearing, that 
additional medical evidence was not available, and that he 
wished for a Board decision based on the evidence currently 
of record.  Thus, the Board finds that all relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the appellant's 
claim, and determine its credibility and overall probative 
value.  38 U.S.C.A. § 7104(d)(1) (West 1991); Madden v. 
Gober, 125 F.3d 1477 (Fed. Cir. 1997) (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence); Hickson v. West, 12 Vet. App. 247 (1999) 
(evidence is presumed credible at the well-groundedness 
stage, but not at the merits stage of claim analysis).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  It must determine whether the evidence is in support 
of the claim or is in equal balance, Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), with the veteran prevailing on his 
claim under such circumstances, or alternatively, whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Board finds that the veteran currently has 
a disability of the right great toe, as shown by the recent 
medical evidence.  He was diagnosed with gout and, most 
recently, with degenerative joint disease, cortical 
sclerosis, hallux valgus irregularity, and calluses.  
Therefore, the determinative issue is whether this disability 
is related to his active service, including to any injuries 
sustained during service.  38 C.F.R. §§ 3.303, 3.304.  After 
careful review of the record, the Board must conclude that 
the preponderance of the evidence is against the claim.  
While the veteran believes that his right great toe 
disability is related to a fracture he incurred in service 
when dropping an engine plate on his right great toe, the 
service medical records do not corroborate his claim.  The 
only evidence supporting a relationship between the veteran's 
current right toe disability and his active service is the 
November 1992 VA examination report, in which the VA examiner 
indicated that the veteran was "status post contusion" to 
his right great toe and that he had functional residuals 
thereof.  However, the Board finds that this conclusion is of 
insufficient probative value to support entitlement to 
service connection.  First, the report expressly states that 
the veteran's claims file was not reviewed.  As such, the 
medical conclusion reached by the examiner was not based on 
any of the service medical records or other clinical records.  
Second, the report provides no clinical explanation 
indicating how the examiner arrived at the conclusion that 
the veteran's current degenerative changes and loss of 
dorsiflexion of the right great toe were related to an 
alleged contusion more than 40 years prior.  Moreover, as a 
chronic disability of the right great toe was not shown in 
service, there is also no evidence showing continuity of 
symptomatology in the years after service to support 
entitlement to service connection on such grounds under 38 
C.F.R. § 3.303(b).  Accordingly, the Board finds that a 
preponderance of the evidence is against a finding of 
entitlement to service connection for a right great toe 
disability.

In support of the above, the Board notes that the issue on 
appeal had previously been classified as "entitlement to 
service connection for residuals of fracture of the right 
great toe."  In this decision, the Board expanded this 
classification to include any disorders of the right great 
toe, construing the veteran's claim as broadly as possible.  
It did this because, simply, there is no evidence in the 
claims file, including no service medical records, that show 
that the veteran fractured his right great toe in service.  
The November 1951 service outpatient record indicates only 
that he was wearing a splint on his foot, not even specifying 
which foot was affected.  His November 1951 separation 
medical examination report indicates that his feet were 
normal at that time, with no noted defects.  Although the 
veteran indicated in July 1952 that he fractured his right 
great toe 9 months prior, physical examination revealed no 
orthopedic abnormalities.  Moreover, during the April 1990 
personal hearing, the veteran stated that, after injuring his 
toe, he remained on duty and, after it healed, had no 
problems or complications with it.  Finally, none of the more 
recent medical evidence, including several X-ray reports, 
indicate that the toe had an old fracture site or other 
pathology consistent with a prior fracture.  Without any 
evidence of any right toe fracture, it follows that service 
connection cannot be granted for residuals of a fracture.

The Board construed the veteran's claim to include 
entitlement to service connection for any current right great 
toe disorder, including gout, degenerative joint disease, 
cortical sclerosis, and hallux valgus deformity.  However, 
none of these pathologies were shown in service.  Even 
presuming that the veteran injured his right great toe in 
service when dropping an engine plate on it, the 
preponderance of the evidence indicates that none of the 
above clinical findings are residuals of that accident.  Gout 
of the right great toe was first noted in a March 1991 
private physician letter, approximately 40 years after 
service.  Degenerative joint disease, cortical sclerosis, and 
hallux valgus deformity were also all first diagnosed 
approximately 40 years after the veteran's service, according 
to the medical evidence in the claims file.  While the 
September 1995 VA examination report initially indicates that 
the veteran was "status following fracture of right big 
toe," that opinion was later clarified by the examiner in 
April 1996.  In the April 1996 VA examination report 
addendum, the VA examiner opined that none of these 
pathologies were signs or residuals of a right great toe 
injury alleged to have occurred in service.  Elaboration of 
this opinion focused on the fact that the veteran had the 
same degenerative changes and hallux valgus deformity in his 
left great toe.

Overall, the preponderance of the evidence of record is 
against a finding of a relationship between any of the 
veteran's current right great toe disorders and service.  The 
benefit of the doubt provisions are not for application 
because the evidence is not in equipoise.  38 C.F.R. § 3.102 
(1999).

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO denied 
this claim based on a lack of new and material evidence.  The 
Board found new and material evidence, but denied the claim 
for service connection on the merits.  The veteran was not 
prejudiced by the Board's decision because the Board actually 
granted the portion of the veteran's claim that was denied by 
the RO, i.e. whether new and material evidence had been 
presented.  This was in the veteran's favor.  The veteran was 
also provided all of the laws and regulations pertaining to 
the elements of a claim for service connection in the RO's 
statement of the case and numerous supplemental statements of 
the case.  The veteran has been accorded ample opportunity by 
VA to present argument and evidence in support of his claim.  
Therefore, any error by the RO in deciding this case based on 
new and material evidence, rather than on the merits, was not 
prejudicial to the veteran.  See Brady v. Brown, 4 Vet. App. 
203 (1993) (a remand unnecessary where error is not 
ultimately prejudicial to the veteran's claim).


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for a skin 
disorder.

New and material evidence has been submitted to reopen the 
claim of service connection for a disability of the right 
great toe, and the claim is well grounded; to this extent 
only, the appeal is granted.  Entitlement to service 
connection for a disability of the right great toe is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

